Citation Nr: 0002154	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  99-10 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 1999, the Board remanded this case to 
the RO for additional development.  At that time, the veteran 
had requested a hearing before a Member of the Board in 
Denver, Colorado.  In December 1999, the veteran canceled 
this request.  Accordingly, the Board may proceed with the 
adjudication of the veteran's claim.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The May 1998 VA audiological evaluation reflects 
thresholds in the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz of 105+, 105+, 105+ and 105+ decibels, with an 
average of 105+ decibels for the right ear and of 15, 30, 60, 
and 70 decibels with an average of 43.75 decibels for the 
left ear.  Speech recognition ability was not testable in the 
right ear and was 88 percent in the left ear.

3.  The July 1998 VA audiological evaluation reflects 
thresholds in the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz of 105+, 105+, 105+, and 105+ decibels, with an 
average of 105+ decibels for the right ear, and of 20, 35, 
65, and 80 decibels, with an average of 50 decibels for the 
left ear.  Speech recognition ability was not testable in the 
right ear and was 100 percent in the left ear.

4.  The March 1999 VA audiological evaluation reflects 
thresholds in the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz of 105+, 105+, 105+, and 105+ decibels, with an 
average of 105+ decibels for the right ear, and of 15, 30, 
65, and 80, with an average of 47.5 decibels for the left 
ear.  Speech recognition ability was not testable in the 
right ear and was 100 percent in the left ear.

5.  The average pure tone decibel losses and speech 
discrimination percentages convert to Roman Numerical 
designations set forth in 38 C.F.R. § 4.85, Table VI, as 
Level XI hearing in the right ear and Level I in the left 
ear.


CONCLUSION OF LAW

The schedule criteria for a rating in excess of 10 percent 
for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 
4.85, Diagnostic Code 6101 (in effect prior to June 10, 1999) 
and 38 C.F.R. §§ 4.85, 4.86 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his claim for an increased evaluation in 
his service-connected hearing loss in May 1998.  Records were 
obtained, including an October 1995 statement from Dale L. 
Kinzler, M.D., who noted that the veteran had been 
complaining of severe hearing loss in the right ear since 
childhood.  It was reported the veteran was having difficulty 
with hearing in his left ear, especially when he gets in 
crowded rooms.  It was also noted that the entire head and 
neck examination was essentially normal.  Audiometry was 
performed which revealed a dead ear on the right with a 
"SRT" of 16 decibels with 80 percent discrimination on the 
left.  Dr. Kinzler noted that the veteran had a dead ear on 
the right with a "very mild sensorineural hearing loss on 
the left."

On the authorized audiological evaluation in May 1998, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
15
30
60
70

Speech audiometry revealed speech recognition ability that 
was untestable in the right ear and 88 percent in the left 
ear.

Outpatient treatment records indicate no vertigo and no 
tinnitus.  A second audiological evaluation was performed in 
July 1998.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
20
35
65
80

Speech audiometry revealed speech recognition ability that 
was not testable in the right ear and of 100 percent in the 
left ear.

In his substantive appeal of January 1999, it was noted that 
while the RO had addressed § 4.85(c), it had failed to 
consider this regulation.  It was contended that if this 
regulation were applied, a 20 percent evaluation could be 
assigned.  At a hearing held before a hearing officer at the 
RO in March 1999, it was noted that the veteran used hearing 
aids occasionally.  It was noted that the veteran used 
hearing aids around the house and sometimes when he goes out.  
At this time, the veteran's representative requested that the 
VA Chief of Audiology clarify whether or not the veteran 
would qualify under 38 C.F.R. § 4.85(c).  It was also 
requested that an additional evaluation be performed.  
Consequently, at the request of the veteran, an additional 
audiological evaluation was performed.  On the authorized 
audiological evaluation in March 1999 , pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
15
30
65
80

Speech audiometry revealed speech recognition ability that 
was untestable in the right ear and of 100 percent in the 
left ear.  The audiologist found profound hearing loss on the 
right and moderate hearing loss on the left.  At the 
veteran's request, the VA audiologist stated that it was 
highly appropriate to use the alternate table (VIa) to 
determine disability due to the profound hearing loss in the 
right hear.  It was noted that the veteran definitely 
suffered from language deficits in that monaural hearing does 
not provide the "stereo" effect that is useful to 
communicatively function more effectively in listening 
situations.  It was noted that the speech discrimination 
scores were not inconsistent and reflected the auditory 
ability of a dead ear and a "relatively good hearing ear."  
It was stated that because hearing did not occur in a vacuum, 
the one ear with 100 percent discrimination cannot completely 
compensate for two functioning ears, especially when the good 
ear is also impaired and if there is competing noise in the 
listening environment.  It was concluded that, in the opinion 
of the audiologist, Table VIa should be used as the rating 
tool in the case of the veteran due to the 
"inappropriateness of using both pure tone average and 
speech discrimination scores."  It was noted that the VA 
Clinical Director agreed with this opinion.

In a statement received from the veteran in June 1999, it was 
noted that his hearing handicap had isolated him in society.  
It was indicated that he had difficulties in hearing what was 
being said in a normal conversation with background noise.

Following the hearing before the hearing officer at the RO in 
March 1999, the veteran indicated that he wished a hearing 
before the Board.  Accordingly, in August 1999, the Board 
remanded this case to the RO to schedule the veteran for a 
hearing before a Member of the Board in Denver, Colorado.  In 
December 1999, the veteran canceled this request for a 
hearing.  The veteran's representative prepared additional 
written argument.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
service-connected disability, the Board considers the current 
evaluation reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
elements of the disability present.  38 C.F.R. § 4.2.  The 
Board also considers the validity of the veteran to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.  

The VA has changed the regulations pertaining to the 
evaluation of hearing loss during the course of the veteran's 
appeal.  These changes became effective June 10, 1999.  When 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  It is unclear if the RO evaluated the veteran's 
claim under the new regulations.  However, in this case, the 
Board believes that a remand to afford the RO an opportunity 
to review the veteran's claim is not necessary.  The 
pertinent regulations do not contain any substantive changes 
that affect this particular case, but generally add certain 
provisions that were already the practice of the VA.   
38 C.F.R. § 4.85 (1999).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been significantly changed.  The veteran 
has already been afforded the hearing tests required by the 
new regulations, and these were used by the RO in the 
evaluation of his claim.  The Board will use both the old and 
new regulations to review the veteran's claim.  Therefore, 
the Board is able to evaluate this claim under the new 
regulations without prejudice to the veteran, and will 
proceed with consideration of the appeal.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993). 

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability 
evaluations for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi¸ 3 Vet. App. 345 
(1992).

The veteran's right ear hearing loss is clearly total, 
representing a Level XI in the right ear.  It is important to 
note that Level XI is the highest evaluation possible for the 
hearing loss in the right ear, indicating profound deafness.  
However, in all three VA audiological evaluations, the 
veteran's left ear hearing loss is found to be Level I.  This 
would not provide a basis to increase the veteran's service-
connected bilateral hearing disability.  A veteran with 
Level XI hearing in one ear and Level I hearing in the other 
warrants a 10 percent evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6101 (1999).  Even if Level II hearing in the 
left ear were found, this would not provide a basis to 
increase the veteran's disability compensation. 

The veteran has requested consideration of 38 C.F.R. 
§ 4.85(c) in the evaluation of his claim.  38 C.F.R. 
§ 4.85(c) (1999), Table VIa, the "Numeric Designation of 
Hearing Impairment Based Only on Pure Tone Threshold 
Average," is used to determine a Roman Numerical designation 
(I through XI)) for hearing impairment based only on the pure 
tone threshold average.  Table VIa will be used when the 
examiner certifies that the use of speech discrimination test 
is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated on the provisions of § 4.86.  Under 38 C.F.R. 
§ 4.86(a), when pure tone thresholds at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numerical designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  
Consequently, under 38 C.F.R. § 4.86(a), the left ear, which 
does not have pure tone thresholds at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
at 55 decibels or more, would not qualify for review under 
Table VIa.

In this case, while left ear hearing loss is not 55 decibels 
or more at each of the four specified frequencies, the VA 
audiologist has determined that evaluation under VIa is 
appropriate.  Nevertheless, the Board finds that evaluation 
under this table does not provide a basis to increase the 
service-connected disability evaluation.  Under Table VIa, 
the May 1998 VA audiological evaluation would provide a basis 
to determine that the veteran has a pure tone threshold 
average of 43.75, warranting a determination that he has 
Level II hearing in the left ear.  The results of the July 
1998 audiological evaluation would provide a basis to 
determine that he has a pure tone threshold average of 50, 
warranting a determination that the veteran has Level III 
hearing in the left ear.  However, in the March 1999 
audiological evaluation, the pure tone threshold average was 
47.5, indicating Level II hearing in the left ear.  As noted 
above, a finding of Level II hearing in the left ear under 
Table VIa does not provide a basis to award the veteran an 
increased evaluation under Table VII.  

Based on the evaluation cited above, the Board must find that 
the preponderance of evidence does not support the conclusion 
that the veteran has Level III hearing in the left ear under 
Table VIa.  While one of the two audiological evaluations has 
indicated a pure tone threshold average of 50, two of the 
three audiological evaluations have not.  The average of the 
three tests would indicate a pure tone threshold average of 
47, below that required to find Level III hearing in the left 
ear.  Further, a determination that the veteran suffers from 
Level II hearing in the left ear is consistent with all other 
medical records, including, but not limited to, the medical 
record provided by Dr. Kinzler, who noted "very mild 
sensorineural hearing loss on the left," and the VA 
audiologist who has recently noted a dead right ear and a 
"relatively good hearing ear" on the left.  This decision 
is also consistent with the results found in July 1998, in 
that the veteran barely meet the requirement of Level III 
hearing in the left ear at that time.  

The Board must again note that once the medical provider has 
established the values for pure tone thresholds and speech 
discrimination by test methods adequate for rating purposes, 
the determination of the schedular evaluation is entirely 
mechanical.  Lendenmann, supra.  The results found in 
Dr. Kinzler's report do not support a different result and, 
in fact, support the current determination.

In deciding this claim, the Board has considered the Court's 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  Fenderson is not directly applicable in 
this case because the Board is not considering the 
"initial" assignment of a rating disability (the veteran 
was awarded service connection for this disability many years 
ago).  Nevertheless, for reasons noted above, the Board finds 
no basis to award the veteran an increased evaluation for a 
separate period from May 1998, when he filed this claim.  
Simply stated, the Board does not find the results of the 
July 1998 audiological evaluation to be a basis to award an 
increased evaluation in light of two audiological evaluations 
and other evidence which does not support the determination 
that he has Level III in the left ear. 

In light of the above considerations, the preponderance of 
the credible evidence is against the claim for an increased 
evaluation for bilateral hearing loss.  Consequently, the 
doctrine of reasonable doubt does not apply.

The issue of entitlement to an extraschedular rating is not 
before the Board at this time.  38 U.S.C.A. § 5107(a) (West 
1991) and Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Based 
on a review of the current evidence of record, the Board 
finds that the record has not raised the issue of 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) 
(1999).  While the veteran has indicated that his hearing 
loss impacts on his ability to function within society, there 
is no indication that the hearing loss influences 
employability in ways not contemplated by the rating 
schedule.  The veteran has never cited to a position loss due 
to his service-connected disability.  The Board also finds no 
evidence to indicate that the hearing loss has caused 
hospitalizations.  As a result, extraschedular entitlement is 
not indicated or raised by the evidence of record.
  

ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss is denied.



		
	John J. Crowley,
	Acting Member, Board of Veterans' Appeals




 

